DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections

Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “the toner binder satisfies the following relation (1): relation (1):”. It is recommended to amend the claim language to omit the repeating phrase “relation (1):”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, and 3-6 are indefinite for claiming the invention in terms of physical properties rather than the chemical or structural features that produce said properties.  Ex parte Slob, 157 USPQ 172, states, “Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.”  Also, “it is necessary that the product be described with sufficient particularity that it can be identified so that one can determine what will and will not infringe.”  Benger Labs, Ltd v. R.K. Laros Co., 135 USPQ 11, In re Bridgeford 149 USPQ 55, Locklin et al. v. Switzer Bros., Inc., 131 USPQ 294; furthermore, “Reciting the physical and chemical characteristics of the claimed product will not suffice where it is not certain that a sufficient number of characteristics have been recited that the claim reads only on the particular compound which applicant has invented.”  Ex parte Siddiqui, 156 USPQ 426, Ex parte Davission et al., 133 USPQ 400, Ex parte Fox, 128 USPQ 157. 
For instance, claim 1 is recited in terms of the endothermic peak top temperature (Tm), the half-width of the endothermic peak, the temperature at which the toner binder starts to flow while 1 g of the toner binder is used as a sample Tfb(C), and the temperature at which the amorphous resin starts to flow while 1 g of the amorphous resin is used as a sample Tfb(A), rather than the specific materials that the Applicant has invented that would exhibit these properties. Similarly, claims 3-6, which are dependent on claim 1, are respectively recited in terms of the weight average molecular weight of the crystalline vinyl resin, the amount of endothermic heat based on the endothermic peak derived from the crystalline vinyl resin (Q1), the solubility parameter of the amorphous resin SP(A), and the solubility parameter of the crystalline vinyl resin SP(B), without reciting what material features would cause the invention to exhibit these features. 
Someone of ordinary skill would not be able to readily ascertain which toner binders found in prior art would or would not infringe based on the claims as currently recited, absent any undue experimentation.

Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


















Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukudome et al. (US 2015/0177635 A1).

Fukudome teaches a toner containing a polyester resin A, a releasing agent B, an additive C, and a coloring agent (Abstract, [0017]). Fukudome then teaches that a toner containing a polyester resin as a binding resin should be such that the releasing agent is sufficiently dispersed in the toner and that plasticization resulting from the compatibility of the releasing agent with any other constituent does not occur. In order to achieve a toner having such characteristics, a binding resin or additive having a site compatible with the releasing agent (releasing agent-compatible site) is added to the toner ([0013]). However, the toner becomes easy to plasticizes as the dispersibility of the releasing agent is enhanced. Therefore, to satisfy both high dispersibility of the releasing agent, and suppression of plasticization, an additive having a specific, crystalline, releasing agent-compatible site chemically bound to a site compatible with the binding resin (binding resin-compatible site) is added ([0013]). The additive comprises a polyester portion and a crystalline acrylic portion chemically bound to the polyester portion, and the crystalline acrylic portion has a partial structure expressed by 
    PNG
    media_image1.png
    112
    227
    media_image1.png
    Greyscale
the following chemical formula:
Figure 1. The partial structure of the crystalline acrylic portion of the additive

In the chemical formula shown above, R represents a hydrocarbon group having a carbon number of 18 to 30, and X represents hydrogen or a methyl group ([0014]).
The additive, herein referred to as “additive C”, is a resin having a polyester portion (C1) and a crystalline acrylic portion (C2) chemically bound to the polyester portion (C1). The polyester portion (C1) is a resin-compatible site compatible with the amorphous polyester resin A, and the crystalline acrylic portion (C2) is a releasing agent-compatible site compatible with the releasing agent B. The presence of the additive having the two compatible sites in the toner allows the releasing agent B to disperse uniformly in the toner. Consequently, the occurrent of hot offset can be satisfactorily prevented, even in the case of printing on both sides of a thin sheet of paper ([0019]). 
Although it is not initially taught, Fukudome teaches later in the reference that the additive C is considered a “binding resin” of the toner ([0061], [0082], [0104], [0109], [0117]). For the purposes of this discussion, the polyester resin portion of the additive C is comparable to the amorphous resin (A) of the claim set, and the crystalline acrylic resin portion of the additive C binding resin is comparable to the crystalline vinyl resin (B) of the claim set.
Many of the experimental examples of the additive binding resin have an endothermic peak top temperature derived from the crystalline acrylic resin portion that falls within the range required by claim 1, of from 40 ºC to 100 ºC. For example, Table 2 teaches that the crystalline acrylic resin portion of C-5 has a melting peak temperature, Tmc, of 63.0 ºC (Table 2). Furthermore, many of the experimental examples of the additive binding resin have a half-width of the endothermic peak derived from the crystalline acrylic resin portion that falls within the range required by claim 1, of 6 ºC or less. For example, Table 2 teaches that the crystalline acrylic resin portion of C-5 has a half width, Wc, of 1.8 ºC (Table 2). Additionally, all of the experimental examples of the additive binding resin have an acid value derived from the crystalline acrylic resin portion that falls within the range required by claim 1, of 60 mg KOH/g or less. For example, Table 2 teaches that the crystalline acrylic resin portion of C-5 has an acid value of 13.0 mg KOH/g (Table 2). Also, many of the experimental examples of the additive binding resin comprise the crystalline acrylic resin portion in the amount required by claim 1, of from 3% to 19% by weight. For example, Table 2 teaches that the content of the crystalline acrylic resin portion in additive C-5 is 15% by mass (Table 2).
The table referenced above also discloses the monomer compositions of the polycrystalline resin portion of each additive binding resin. For example, Table 2 teaches that additive C-5 comprises 100 mol% of behenyl methacrylate (Table 2). Behenyl methacrylate is taught in Table 2 as being a C22 methacrylate, and is known by one of ordinary skill in the art to have an acyclic hydrocarbon group. Although the Table teaches the monomer compositions in terms of mol% rather than weight%, since C-5 comprises 100 mol% of behenyl methacrylate, then it must also comprise 100 weight% of behenyl methacrylate, which falls within the amount required by claim 2, of 40 weight% or more. 
Furthermore, many of the experimental examples of the additive binding resin have an amount of endothermic heat based on the endothermic peak derived from the crystalline acrylic resin portion within the range required by claim 3, of 15 J/g or less. For example, Table 2 teaches that the heat of melting ΔHc of the crystalline acrylic resin portion of additive C-5 is 9.0 J/g (Table 2). Additionally, the weight average molecular weight of the crystalline acrylic resin portion in all of the experimental examples of the additive binding resin fall within the range required by claim 4, of 3000 to 200000. For example, Table 2 teaches that the weight average molecular weight of the crystalline acrylic resin portion in additive C-5 is 14133 (Table 2).
Fukudome is silent to teach the solubility parameter (SP) of the amorphous polyester resin portion and the crystalline acrylic resin portion of the additive binding resin. However, Fukudome teaches a very similar composition for an amorphous resin (C-29) as the Applicant’s example 4 of amorphous resin (A). For example, C-29 is comprised of 2385 parts by mass of styrene, 264 parts by mass of acrylonitrile, and 330 parts by mass of butyl acrylate ([0208]), while the Applicant’s example 4 of amorphous resin (A) is comprised of 488 parts of styrene, 23 parts of acrylonitrile, and 89 parts of butyl acrylate (see [Table 2] of the instant specification). Since both resins contain the same monomers in similar contents, they would inherently have SP values near the same value. Therefore, the amorphous resin of additive C-29 would inherently have an SP value close to 10.6 (cal/cm3)0.5. Hence, at least one embodiment of Fukudome falls within the range required by claim 6.
Furthermore, since Fukudome teaches a sufficiently similar amorphous resin as the Applicant, and since the crystalline acrylic resin portion of the additive binding resin has sufficiently similar physical properties as the Applicant’s crystalline vinyl resin (as outlined above using C-5 as the example), then the toner binder would inherently satisfy the relation (1) outlined in claim 1.
As previously discussed, the additive binding resin has a specific crystalline releasing agent-compatible site chemically bound with the binding resin-compatible site, leading to a toner exhibiting both high dispersibility of the releasing agent, and suppression of plasticization. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the compatibility of the amorphous resin and the crystalline acrylic resin in the additive binding resin by adjusting the solubility parameter of the crystalline acrylic resin so that the difference in solubility parameters is small, since a low difference in solubility parameter indicates that the two resins are compatible.















Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/17/2022